Citation Nr: 0613503	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  01-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of status-post automatic implantable cardiovascular 
defibrillator (AICD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1959.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was before the Board in 
November 2002 at which time the Board ordered further 
development of the case by its Evidence Development Unit 
(EDU) pursuant to the authority then existing at 38 C.F.R. § 
19.9(a)(2).  On May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated portions of 38 
C.F.R. § 19.9(a)(2) authorizing the Board to review evidence 
obtained by the EDU without either obtaining a waiver from 
the claimant or remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In November 2003, the Board remanded 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., to conduct the development previously 
requested in the November 2002 development memorandum.


REMAND

The Board's remand directives included a request to obtain a 
copy of the veteran's signed consent form for his AICD 
placement in March 2000.  A February 2003 communication 
indicates that the informed consent form was transferred to 
the Jackson, Mississippi RO on September 25, 2001.  A direct 
request for the consent form was made in May 2003, but no 
response was received.  No further efforts were made to 
obtain the consent form or, in the event the record is 
unavailable or does not exist, to obtain a written statement 
to that effect.  VA has a stringent duty to obtain records in 
the possession of its agency.  38 C.F.R. § 3.159(c)(2) 
(2005).  The Board must remand this case for compliance with 
its previous remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the following records in the 
possession of a federal agency:
      a) request the veteran's signed 
consent form for his AICD placement in 
March 2000;
      b) associate with the claims 
folder complete clinic records from the 
Jackson, Mississippi VA Medical Center 
(VAMC) since June 2005; 
      c) associate with the claims 
folder complete clinic records from the 
North Little Rock, Arkansas VAMC since 
March 2004; and 
      d) if any of the records 
identified above are unavailable or do 
not exist, request a written statement 
to that effect.

2.  Make arrangements to have the 
veteran's claims folder reviewed by a 
cardiologist at a VAMC other than 
Jackson, Mississippi or North Little 
Rock, Arkansas.  Request the examiner 
to review all pertinent records 
regarding the veteran's AICD procedure 
in March 2000, to include his follow-up 
records of treatment at the Jackson, 
Mississippi VAMC, the University of 
Mississippi Medical Center and the 
North Little Rock, Arkansas VAMC.  Upon 
review of the claims folder, the 
examiner should express an opinion as 
to whether the veteran incurred any 
additional, permanent disability as a 
result of his AICD procedure or follow-
up VA treatment and, if so, whether it 
is at least as likely as not 
(probability of 50% or greater) such 
additional disability was due to:
      (a) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing treatment; or
      b) the additional disability was 
due to an event not reasonably 
foreseeable; or 
      c) (1) VA failed to diagnose 
and/or treat a preexisting disease or 
injury; (2) a physician exercising the 
degree of skill and care ordinarily 
required of the medical profession 
reasonably should have diagnosed the 
condition and rendered treatment; and 
(3) the veteran suffered disability or 
death which probably would have been 
avoided if proper diagnosis and 
treatment had been rendered.
      
      A clear rationale should be 
furnished for all opinions expressed.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


